Citation Nr: 0844484	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  05-33 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from March 1957 to February 
1959.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  


FINDING OF FACT

The evidence is in equipoise as to whether the veteran's 
current bilateral hearing loss and tinnitus are causally 
related to noise exposure during his active service. 


CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, bilateral 
hearing loss and tinnitus were incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA has a duty to notify claimants of the 
information and evidence needed to substantiate a claim for 
VA benefits.  VA also has a duty to assist claimants in 
obtaining the evidence needed to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159.  In light 
of the favorable decision below, the Board finds that no 
further notification or development action is required at 
this juncture.  Neither the veteran nor his representative 
has argued otherwise.


Background

The veteran's service medical records are negative for 
complaints or findings of hearing loss or tinnitus.  At his 
January 1959 military discharge medical examination, the 
veteran's ears were normal on clinical evaluation.  The 
veteran's hearing acuity was 15/15 on whispered and spoken 
voice testing.  

The veteran's DD Form 214 shows that he served as a seaman 
aboard the U.S.S. Worchester.

In March 2004, the veteran submitted an application for VA 
compensation benefits, seeking service connection for hearing 
loss and tinnitus.  In an April 2004 statement, the veteran 
indicated he had served as the left pointer aboard the U.S.S. 
Worchester.  His duties included raising and lowering the 
ship's gun barrels.  He indicated that he sat right beside 
the breach where a two foot projectile and a four foot powder 
case were rammed into the six inch barrel.  When the gun was 
fired, there was an extremely loud explosion and recoil.  The 
veteran indicated that it was his belief that he had 
developed hearing loss and tinnitus as a result of that 
acoustic trauma.  

VA clinical records show that in May 2005, the veteran sought 
treatment for hearing loss.  He reported military noise 
exposure from large guns, as well as post-service 
occupational noise exposure to farm equipment, mowers, and 
chain saws.  The veteran indicated that he wore hearing aids, 
but could not recall how old they were.  

Audiological testing showed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
95
100
95
LEFT
60
60
80
90
90

The diagnosis was bilateral sensorineural hearing loss.  

The veteran underwent VA medical examination in December 
2005.  He reported acoustic trauma during service in the 
course of his duties as a pointer on a 6-inch gun.  After 
service, he reported occupational noise exposure on a cattle 
ranch.  The veteran indicated that his current complaints 
included tinnitus and hearing loss.  He indicated that he 
could not recall the date of onset of his tinnitus.  

Audiological testing showed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
95
95
95
LEFT
55
60
75
90
90

Speech audiometry revealed speech recognition ability of 44 
percent correct in the right ear and of 84 percent correct in 
the left ear.

In reviewing the veteran's claims folder, the examiner noted 
that only whispered voice tests were performed during the 
veteran's active service.  She noted that such tests were not 
frequency-specific for hearing sensitivity.  She conceded 
that a lifetime of noise exposure and the aging process had 
probably contributed to the veteran's current hearing loss.  
However, given the veteran's reports of exposure to 6-inch 
gunfire without hearing protection, she indicated that at 
least some of his hearing loss is as likely as not due to 
military service.  With respect to the veteran's tinnitus, 
she indicated that he was unable to determine its etiology 
without resorting to mere speculation.  


Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as an organic 
disease of the nervous system such as sensorineural hearing 
loss, may be also be established on a presumptive basis by 
showing that such a disease manifested itself to a degree of 
10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  In such cases, the disease is 
presumed under the law to have had its onset in service even 
though there is no evidence of such disease during the period 
of service.  38 C.F.R. § 3.307(a).  

In addition to the criteria set forth above, service 
connection for impaired hearing is subject to the additional 
requirement of 38 C.F.R. § 3.385, which provides that 
impaired hearing will be considered to be a disability only 
if at least one of the thresholds for the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
the thresholds for at least three of the frequencies are 
greater than 25 decibels; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See also 
Hensley v. Brown, 5 Vet. App. 155 (1993).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  


Analysis

The veteran seeks service connection for bilateral hearing 
loss and tinnitus.  He argues that such disabilities were 
incurred as a result of noise exposure during service.

Because the veteran's service medical records are negative 
for complaints or findings of hearing loss or tinnitus, and 
because the record on appeal contains no evidence showing 
that hearing loss or tinnitus was diagnosed in the first 
post-service year, it cannot be said that the veteran's 
bilateral hearing loss and tinnitus were present during 
active service or manifest to a compensable degree within the 
first post-service year.  38 C.F.R. § 3.303, 3.307, 3.309.

As noted above, however, service connection may be granted 
for disease diagnosed after service discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in active service.  38 C.F.R. § 
3.303(d); see also Hensley, 5 Vet. App. at 158 (service 
connection for hearing loss may be established if a veteran 
currently satisfies the criteria of 38 C.F.R. § 3.385, and 
the evidence links current hearing loss with service).  

In this case, in December 2005, a VA examiner indicated that 
it was her opinion that at least some of the veteran's 
hearing loss is at least as likely as not due to noise 
exposure during service.  Cf. Mittleider v. West, 11 Vet. 
App. 181 (1998) (when it is not possible to separate the 
effects of a service- connected disability and a nonservice-
connected disability, reasonable doubt must be resolved in 
the veteran's favor and the symptoms in question attributed 
to the service-connected disability).  The Board observes 
that there is no other medical evidence of record addressing 
the etiology of the hearing loss.  

As indicated previously, under the benefit-of-the-doubt rule, 
for the veteran to prevail, there need not be a preponderance 
of the evidence in his favor, but only an approximate balance 
of the positive and negative evidence.  In other words, the 
preponderance of the evidence must be against the claim for 
the benefit to be denied.  Gilbert, 1 Vet. App. at 54.  Given 
the evidence set forth above, such a conclusion cannot be 
made.  Thus, the Board finds that the evidence of record is 
in equipoise and therefore sufficient to award service 
connection for bilateral hearing loss.

The veteran also seeks service connection for tinnitus.  The 
Board notes that tinnitus is subjective, and the kind of 
condition to which lay testimony is competent.  See Charles 
v. Principi, 16 Vet. App. 370, 374 (2002).  Competency of 
evidence differs from weight and credibility.  The former is 
a legal concept determining whether testimony may be heard 
and considered by the trier of fact, while the later is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 
6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").  

While the veteran cannot recall the exact date of onset of 
his tinnitus, the fact that service connection has been 
awarded for a service-related hearing loss lends support to 
his claim because "an associated hearing loss is usually 
present" with tinnitus.  The Merck Manual, Sec. 7, Ch. 82, 
Approach to the Patient with Ear Problems.  Concerning this, 
the Board notes that tinnitus may occur as a symptom of 
nearly all ear disorders including sensorineural or noise-
induced hearing loss.  Id.  With regard to the latter, the 
medical evidence of record reflects that the veteran's 
hearing loss is noise-induced, i.e., a result of his exposure 
to acoustic trauma during service.  In this regard, the Board 
notes that "high frequency tinnitus usually accompanies 
[noise-induced] hearing loss."  The Merck Manual, Section 7, 
Cha. 85, Inner Ear.

Based on the veteran's statements, the VA examiner's report 
linking the veteran's hearing loss to service, and the 
provisions from The Merck Manual noted above, the Board 
concludes that the evidence for and against the claim for 
service connection for tinnitus is at least in approximate 
balance.  In other words, the Board finds, based on this 
record, that the veteran's tinnitus is as likely the result 
of his noise exposure in service or associated with his 
service-connected noise-induced hearing loss as it is the 
result of some other factor or factors.  Accordingly, the 
Board will resolve the benefit of the doubt in favor of the 
veteran in this case as the law requires and grant service 
connection for tinnitus.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2008).


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is granted.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


